234 Md. 604 (1964)
197 A.2d 261
LAIRD
v.
DIRECTOR OF PATUXENT INSTITUTION
[App. No. 111, September Term, 1963.]
Court of Appeals of Maryland.
Decided February 12, 1964.
Before HENDERSON, HAMMOND, PRESCOTT, HORNEY, MARBURY and SYBERT, JJ.
HENDERSON, J., delivered the opinion of the Court.
This applicant for leave to appeal from a determination of defective delinquency, through counsel appointed for him, contends that the verdict of the court, without a jury, was against the weight of the evidence, and unsupported by legally sufficient evidence. He alleges that a number of witnesses testified in his favor, and the State produced only Dr. Boslow, who testified that he was emotionally unstable, without control over his behavior, but not psychotic.
The contentions are wholly without merit. In addition to Dr. Boslow's testimony, Dr. Lerner, whom the applicant chose to examine him, filed a report stating that the applicant "fits the description of a defective delinquent in accordance with State law." This expert also spoke of the patient's "tendency toward paranoid ideation," a "propensity towards criminal activity, and considerable emotional unbalance."
The testimony of experts in this field is entitled to serious consideration. Palmer v. State, 215 Md. 142, 152. In view of the fact that the problem is fundamentally a medical one, the testimony *605 of character witnesses is not controlling. We think the evidence was sufficient to support the finding of the trial court, and the matter of weight was for the trier of facts.
Application denied.